Citation Nr: 1626992	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared at a hearing before the undersigned in May 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

The Veteran's service-connected disabilities have not prevented him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2008.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided several examinations during the appeal period regarding his service-connected disabilities.  The examination reports provide sufficient information to determine whether TDIU is warranted when viewed together with the other evidence of record, as the examiners described the functional impairment resulting from the Veteran's service-connected disabilities and its effect on his ability to secure and follow substantially gainful employment.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Analysis

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following a substantially gainful occupation, taking into consideration his education and occupational background.  38 C.F.R. § 4.16.

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the Agency of Original Jurisdiction (AOJ) can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement, but cannot be granted by the Board or the AOJ in the first instance; it must be submitted to VA's Director, Compensation Service for initial consideration.  38 C.F.R. § 4.16(b).

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.

The extraschedular subsection of § 4.16 explains that it is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in subsection (a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015).

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a claimant's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including, but not limited, to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.

Here, service connection has been established for major depressive disorder, rated as 30 percent disabling; a right foot disability, rated as 10 percent disabling; a left knee disability, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and a bilateral hearing loss disability, rated as noncompensable.  With application of the bilateral factor for his service-connected bilateral knee disability, his current combined rating is 60 percent.  His disabilities do not result from a common etiology or trigger any of the other provisions requiring them to be considered a single disability for TDIU purposes.  While major depressive disorder was granted secondary to the Veteran's bilateral knee disability, his other disabilities were granted on a direct basis based on separate and distinct injuries in service.  Thus, he does not meet the schedular percentage requirements for TDIU because he does not have one disability rated as 60 percent disabling or more; or one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

Although the Veteran does not meet the schedular percentage requirements for TDIU, he is not prevented from receiving TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Although the Board cannot assign an extraschedular TDIU in the first instance, it is not precluded from specifically adjudicating whether to refer a case for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Here, the evidence of record indicates referral for extraschedular consideration is not warranted.

The Veteran's primary post-service work has been in the restaurant industry.  He initially worked as a chef, but later assumed a part-time position as a janitor in a restaurant.  The Veteran has also completed two years of college, but did not finish his degree because he lost interest in school.  During the May 2016 hearing, the Veteran reported he no longer works as a janitor due to pain from his service-connected right foot and bilateral knee disabilities and supports himself primarily through compensation received for his service-connected disabilities.

Although the Veteran asserts he was no longer able to perform his duties in the restaurant industry due to his pain from his service-connected disabilities, an April 2010 VA examiner determined he should be able to perform the duties required in this type of employment going forward with some minor aches and pains and by taking pain medications.  The Board acknowledges the Veteran explained he attempted to significantly reduce his hours in recent years before ending his employment altogether; however, there is evidence that indicates the Veteran is capable of far greater physical activity than he reports, impacting negatively on the credibility of his reports of being unemployable due to pain from his service-connected orthopedic disabilities.  Treatment records from the Veteran's time in a twelve-week intensive pain rehabilitation program in San Francisco in early 2014 reveal he spent his free time exploring the city on foot.  Other VA treatment records show he lives in a downtown area and walks as his primary means of transportation.  Treatment records from as recent as January 2016 show he can walk at least 600 meters without assistance.  While the Veteran experiences pain as a result of service-connected disabilities with increased activity, the Board finds it does not rise to the level of preventing employment.  

The evidence tends to show that the Veteran's impairment resulting from his service-connected disabilities does not prevent sedentary work.  The Veteran asserts that he cannot concentrate due to pain from his service-connected orthopedic disabilities.  Yet, this type of cognitive impairment was not noted by a September 2010 VA examiner who provided a positive nexus opinion regarding the Veteran's claim of entitlement to service connection for major depressive disorder and consider pain resulting from the orthopedic disabilities.  The September 2010 VA examiner indicated there was no impairment in thought process or communication found on examination.  The examiner further noted the Veteran's major depressive disorder does not prevent him from sustaining full-time employment; however, the examiner explained the disability is decreasing the Veteran's motivation to finish his bachelor's degree and pursue other meaningful forms of sedentary employment.  While it is clear the Veteran's service-connected major depressive disorder has affected his desire to work, the Board finds it does not prohibit him from performing the mental acts required by employment, which is the central issue in a TDIU claim.  

Ultimately, the preponderance of evidence is against a finding that the impairment resulting from the Veteran's service-connected disabilities prohibits him performing the physical and mental acts required by employment.  There is no evidence the Veteran's bilateral hearing loss and tinnitus have any substantial impact on his ability to secure and follow substantially gainful employment.  The Board acknowledges the Veteran's service-connected orthopedic disabilities result in pain with activity that may limit his ability to perform some types of physical work.  His major depressive disorder also affects his desire to pursue sedentary work, but does not prohibit him from performing the mental acts required by such employment.  As such, referral to the Director, Compensation Service for consideration of TDIU on extraschedular basis is not warranted, and the Veteran's claim of entitlement to TDIU must be denied.


ORDER

Entitlement to TDIU is denied.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


